Citation Nr: 0946448	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  06-03 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.  

2.  Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft, with 
congestive heart failure and pacemaker.

3.  Entitlement to service connection for residuals of an eye 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to 
January 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The issue of entitlement to service connection for chronic 
obstructive pulmonary disease chronic obstructive pulmonary 
disease  is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that a current cardiovascular disability is related to active 
military service or events therein, to include due to 
asbestos exposure; and there is no evidence of cardiovascular 
disease manifested to a compensable degree within one year 
following discharge from active duty.  

2.  The preponderance of the evidence is against a finding 
that the Veteran has a current eye disability that is related 
to active military service or events therein, to include an 
October 1953 eye injury.


CONCLUSIONS OF LAW

1.  Coronary artery disease, status post coronary artery 
bypass graft, with congestive heart failure and pacemaker, 
was not incurred in active service; and it may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2009).  

2.  Chronic residuals of an eye injury were not incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A; 
38 C.F.R. §§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in June 2005 of the information and 
evidence needed to substantiate and complete his claims, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  In March 2006, the RO provided notice how disability 
ratings and effective dates are determined.  The Board 
acknowledges that the claim was not readjudicated following 
this notice but that omission was not prejudicial because the 
preponderance of the evidence is against the claims decided 
herein.  

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate the 
claims.  The Veteran identified numerous private medical 
providers and relevant records were obtained.  Information in 
the claims file indicates the Veteran is currently receiving 
benefits from the Social Security Administration.  On review, 
these benefits appear to be based on age and not either an 
eye or a cardiovascular disorder.  Therefore, a remand to 
obtain such records would serve no useful purpose and is not 
required.  

The Board acknowledges that the Veteran was not provided VA 
examinations regarding his claims of entitlement to service 
connection for cardiovascular disability and residuals of an 
eye injury.  The case of McLendon v. Nicholson, 20 Vet. App. 
79 (2006), held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

As explained below, the record does not contain competent 
evidence suggesting a relationship between a current 
cardiovascular disability and military service, and there is 
no evidence of this disability for many years following 
discharge.  Regarding the claimed eye disability, the Veteran 
has not reported a continuity of symptoms following his in-
service injury and there is no indication of current 
disability related to such.  On review, the Board does not 
find that the requirements for examinations are met with 
regard to these disabilities.  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  38 C.F.R. § 3.159(c).  

II. Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing 
of a chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  Id.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection will be presumed for certain chronic 
diseases, such as cardiovascular-renal disease, including 
hypertension, if manifest to a compensable degree within one 
year after discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309(a).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009).

Cardiovascular disability

In his June 2005 claim, the Veteran reported that his heart 
problems and congestive heart failure developed as a result 
of his exposure to asbestos while stationed aboard the USS 
BORIE from 1953 to 1957.  He reported that he was a fireman 
in the forward boiler room and was exposed to asbestos 24 
hours a day, 7 days a week.  He stated that he slept next to 
the wall in a bunk bed and that the walls were covered with 
asbestos.  

Service treatment records are negative for any complaints of 
or a diagnosis of heart problems.  On separation examination 
in January 1957, the Veteran's heart was reported as 
clinically normal.  

Medical evidence of record documents a significant history of 
tobacco abuse and shows that the Veteran has coronary artery 
disease and congestive heart failure.  He underwent various 
procedures to include stent implantation and angioplasty 
(November 2001), coronary artery bypass graft times three 
(June 2003), and pacemaker implantation (September 2004).  
Thus, there is evidence of current disability.

Although there is no specific statutory or regulatory 
guidance regarding claims for residuals of asbestos exposure, 
VA has several guidelines for compensation claims based on 
asbestos exposure.  See M21-MR, IV.ii.2.C.9 (Dec. 13, 2005); 
and M21-MR, IV.ii.1.H.29 (July 20, 2009).  In addition, an 
opinion by the VA General Counsel discussed the provisions of 
M21-1 regarding asbestos claims and, in part, concluded that 
medical nexus evidence was needed to establish a claim based 
on in-service asbestos exposure.  VAOPGCPREC 4-00; 65 Fed. 
Reg. 33422 (2000).

Essentially, VA must determine whether military records 
demonstrate evidence of asbestos exposure during service; 
whether there was pre-service, post-service, occupational, or 
other asbestos exposure; and whether there is a relationship 
between asbestos exposure and the claimed disease.

Service personnel records show that the Veteran served aboard 
the USS BORIE from approximately June 1953 to discharge and 
that he was a fireman apprentice, fireman, and boiler 
technician.  The Board finds the Veteran's contentions 
regarding his asbestos exposure to be consistent with 
information in his service records.  The Board further notes 
that in the August 2005 rating decision, the RO indicated 
that based on his occupational specialty, asbestos exposure 
was highly probable.  Hence, for the purposes of this 
decision, the Board concedes in-service asbestos exposure.  
Notwithstanding, asbestos exposure, in and of itself, is not 
a disability for which service connection may be granted.  
There must be a relationship between current disability and 
such exposure.  Hickson, 12 Vet. App. at 253.

On review, the record does not contain competent evidence 
relating the Veteran's current cardiovascular disability to 
active military service or events therein, to include 
asbestos exposure.  In this regard, coronary artery disease 
is not listed as a disease resulting from asbestos exposure.  
See M21-MR, IV.ii.2.C.9.b. and c.  The Board acknowledges the 
Veteran's contentions, but finds that he is not competent to 
render a medical opinion addressing the etiology of any heart 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992).  Additionally, there is no evidence of cardiovascular 
disease manifested to a compensable degree within one year 
following discharge from active duty.  Therefore, entitlement 
to service connection is not warranted.  

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not for application.  See 
38 C.F.R. § 3.102.

Residuals of eye injury

In his June 2005 claim, the Veteran reported that in 1954 or 
1955, while working as a welder's helper, he suffered flash 
burns in both eyes.  He reported that he was blind for two 
weeks and stayed in a naval hospital where he was treated 
with eye drops and salve.  The eyes were bandaged and it took 
several weeks before he was able to see.  He reported that in 
later years he had problems with his eyesight and had to 
start wearing glasses.

On review, the Veteran did not specifically identify the eye 
disability that he is claiming.  Regarding his statement that 
he has to wear glasses, the law provides that refractive 
errors of the eyes are not diseases or injuries within the 
meaning of applicable legislation.  See 38 C.F.R. §§ 
3.303(c), 4.9 (2009).

On enlistment examination in February 1953, the Veteran's 
eyes were reported as normal on clinical evaluation and 
distant vision was 20/20 in both eyes.  In October 1953, the 
Veteran was seen with complaints of pain in both eyes.  He 
was exposed to welding without glasses and thereafter, his 
eyes became injected, painful, and markedly photophobic.  The 
Veteran was admitted and placed on therapy of Butyn and 
Metaphen ointment.  He showed gradual improvement and his 
visual acuity at discharge from the hospital was 20/20 in 
both eyes.  The conjunctiva were clear and no cornea staining 
was present.  It was noted that the Veteran was comfortable 
and the condition had subsided.  On separation examination in 
January 1957, the eyes were reported as clinically normal, 
and distant vision was 20/20 in both eyes.  An 
ophthalmoscopic examination was not conducted.  

Private medical records show that the Veteran was seen in 
January 2004 with complaints of a right red eye.  He did not 
remember injuring his eye.  Objectively, there was erythema 
of conjunjctiva on the right.  The Veteran was referred for a 
second opinion.  

Statement from Dr. S.M. dated in February 2004 indicates that 
the Veteran was seen for significant right eye redness.  On 
examination, visual acuity was 20/20 -2 in the right eye and 
20/40 +2 in the left eye.  Slit-lamp examination revealed an 
inferior subconjunctival hemorrhage on the right.  The 
physician reassured the Veteran of the findings and 
recommended further workup of elevated intraocular pressures.  

The Board acknowledges that the Veteran injured his eyes 
during military service.  The evidence shows that this injury 
was acute and transitory and it resolved without residuals.  
That is, service records indicate the eye injury subsided 
following treatment, there is no evidence of any chronic eye 
problems during service.  The appellant's vision was reported 
as normal on separation.  Evidence of record does not show 
complaints of continued eye problems following service.  In 
fact, the Veteran's own statement suggests that he did not 
have eye problems of any kind until many years later.  On 
review, the record does not contain competent evidence 
showing that the Veteran has a currently diagnosed eye 
disability that is related to active military service or 
events therein, to include the October 1953 injury.  The 
Board has considered the Veteran's contentions, but as noted, 
he is not competent to render an opinion addressing the 
etiology of any current eye disorder.  See Espiritu, 2 Vet. 
App. 492, 494- 95 (1992).  Thus, service connection is not 
warranted.

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not for application.  See 
38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft, with 
congestive heart failure and pacemaker is denied.

Entitlement to service connection for residuals of an eye 
injury is denied.  


REMAND

In his June 2005 claim, the Veteran reported that his chronic 
obstructive pulmonary disease developed as a result of his 
in-service asbestos exposure.  In his January 2006 Form 9, 
the Veteran reported that his daily exposure to asbestos for 
four years in the Navy contributed to his current breathing 
problems.  He further stated that chronic obstructive 
pulmonary disease  can take years to develop, and while 
cigarette smoking may be one of the causes, but it was not 
the only cause.  As discussed above, in-service asbestos 
exposure is conceded.  

In the November 2009 written brief presentation, the 
representative argued that the Veteran has pleural effusions; 
a symptom associated with asbestosis and that although he has 
a history of smoking, VA cannot render a medical opinion as 
to the etiology of chronic obstructive pulmonary disease  
without an examination.  The representative requested an 
examination to determine if the Veteran's chronic obstructive 
pulmonary disease  is related to in-service asbestos 
exposure.

Medical evidence of record shows the Veteran has severe 
chronic obstructive pulmonary disease  and is oxygen 
dependent.  Spirometry dated in August 2003, December 2003, 
and December 2004 suggests both obstructive and restrictive 
defects.  The claims file contains numerous chest x-rays.  X-
ray dated in June 2003 showed mild bibasilar opacities and 
small effusions.  X-ray dated in July 2003 showed a small 
left pleural effusion.  

The Board acknowledges that the record does not contain 
independent medical evidence suggesting a relationship 
between the Veteran's current chronic obstructive pulmonary 
disease  and in-service asbestos exposure.  Information 
contained in the manual, however, indicates that inhalation 
of asbestos fibers can produce pleural effusions.  See M21-MR 
IV.ii.2.C.9.b.  Thus, the Board finds that the requirements 
for a VA examination and medical nexus opinion are met.  


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule a VA 
pulmonary examination to determine the 
etiology of the Veteran's chronic 
obstructive pulmonary disease.  Based on a 
review of the claims file and accepted 
medical principles, the pulmonologist must 
provide a medical opinion as to whether it 
is at least as likely as not, i.e., is 
there a 50/50 chance, that the Veteran's 
chronic obstructive pulmonary disease  is 
related to active military service or 
events therein, to include his recognized 
in-service exposure to asbestos.  The role 
that the Veteran's smoking history or any 
post-service occupational exposure may 
have played in the development of chronic 
obstructive pulmonary disease must be 
addressed.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  After the development requested has 
been completed, the RO/AMC should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO/AMC 
must implement corrective procedures at 
once.  

3.  The Veteran should be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.  

4.  Upon completion of the foregoing and 
any additional development deemed 
appropriate, readjudicate the issue of 
entitlement to service connection for 
chronic obstructive pulmonary disease.  
All applicable laws and regulations should 
be considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided with 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


